 



Exhibit 10.1

(PEOPLESOFT LOGO) [f02451f0245100.gif]

Separation Agreement and General Release

This Agreement is made as of the Effective Date set forth below, between
PeopleSoft, Inc. (“PeopleSoft”) having a place of business at 4460 Hacienda
Drive, Pleasanton, California 94558 and Ram Gupta (“Gupta”). (Also referred to
as “Parties”)

WHEREAS, the parties wish to avoid any future dispute or litigation regarding
Gupta’s employment with PeopleSoft;

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties hereto, intending to be legally bound, agree as follows:



1.   Employment. It is agreed that Gupta’s employment is terminated effective at
the end of regular business on October 11, 2004 (“Employment Termination Date”),
and Gupta hereby, renounces forever any claim related to his employment or to
the termination of his employment from PeopleSoft.   2.   Separation Payment,
Bonus, Indemnification & Stock Rights. In return for Gupta’s execution of this
Agreement, PeopleSoft agrees that Gupta shall be indemnified according to the
terms of the attached Indemnification Agreement, effective October 12, 2004
between Gupta and PeopleSoft, and that Gupta will receive the following, and
agrees to make the payments, as specified below:



  i.   Separation Payment. In return for Gupta’s execution of this Agreement,
PeopleSoft agrees to pay the amount of Four Hundred Twenty-five Thousand Dollars
($425,000.00), less deductions required by law.     ii.   Bonus. PeopleSoft
agrees to pay the amount of Four Hundred Thousand Dollars ($400,000.00), less
deductions required by law. This amount reflects 12 months of Gupta’s target
bonus pursuant to the Company’s Executive Management Bonus Plan at Gupta’s
current rate.     iii.   Restricted Stock Payout. PeopleSoft agrees to pay the
amount of One Hundred Twenty-four Thousand, One Hundred Forty-seven and
twenty-one cents ($124,147.21), less deductions required by law. This amount
reflects the current value of the 2,562 Restricted Stock Shares subject to vest
on October 30, 2004 and the 3,125 Restricted Stock Shares subject to vest on
November 5, 2004, valuing at $21.83 per share, the closing market price on
October 11, 2004, Gupta’s termination date.     iv.   Stock Option Vesting.
PeopleSoft agrees to provide credit for 12 months of employment toward vesting
of stock options, granted prior to October 11, 2004, Gupta’s termination date,
unless the plan under which the Options were granted prohibits such credit or
acceleration or provides for alternative vesting.

These payments and stock vesting rights are commensurate with PeopleSoft’s
Executive Severance Policy for Executive Vice Presidents as amended on June 17,
2004 and signed by Gupta on June 18, 2004. Payments will be made in 8 days
following the execution of this Agreement provided that Gupta does not revoke
the release contained in Section 7 below.

 



--------------------------------------------------------------------------------



 



3.   COBRA. PeopleSoft agrees to pay the COBRA premium for Gupta and any covered
dependents for a period of twelve (12) months, through November 30, 2005, or
until Gupta secures gainful employment, whichever occurs first. Gupta is
responsible for initiating COBRA coverage effective November 1, 2004. Beginning
December 1, 2005, Gupta will be responsible for COBRA premiums if he wishes to
continue COBRA coverage

4. Executive Career Transition Assistance. PeopleSoft agrees to pay for up to
three (3) months of executive career transition assistance to be provided by
Right Management Consultants, or a third party to be named by Gupta. Under no
conditions will Gupta receive a cash equivalent of the value of such career
transition assistance. If Gupta elects to use these services, these services
will not commence until Gupta and PeopleSoft have executed this Agreement.

5. Non-Solicitation. Gupta agrees that during the six-month period following
October 11, 2004, without the prior written consent of PeopleSoft’s General
Counsel, Gupta will not recruit or solicit any person who is an employee or
consultant of PeopleSoft as of the Effective Date, or otherwise encourage any
such person to terminate or curtail his or his employment or consulting
relationship with PeopleSoft.

6. Injunctive Relief. The remedy at law for any breach of this Agreement is and
will be inadequate, and in the event of a breach or threatened breach by Gupta
of any provision of this Agreement (including without limitation, any of the
provisions of paragraph 5), PeopleSoft shall be entitled to an injunction
restraining Gupta from violating any such provision. Nothing herein contained
shall be construed as prohibiting PeopleSoft from pursuing damages or any other
remedies available to it for such breach.

7. General Release. In return for the terms of this Agreement, the sufficiency
of which Gupta hereby acknowledges, Gupta forever fully releases, remises,
acquits and discharges PeopleSoft and its agents, officers, partners,
shareholders, directors, employees, subsidiaries, attorneys, representatives,
successors and assigns, and each of them, from any and all claims, rights,
demands, actions, obligations, liabilities, causes of action, damages, and
losses of any and every kind, nature and character known or unknown, existing,
or which could be claimed to exist as of the Effective Date, whether based on
tort, contract (express or implied) or any federal, state or local law, statute
or regulation, including without limitation, any potential claim under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, as
amended, (or any state statute providing similar protection) the Employment
Retirement Income Security Act, Older Workers Benefit Protection Act, The Fair
Employment and Housing Act, as well as any other claim, whether known or
unknown, arising from or connected in any way whatsoever with Gupta’s employment
with PeopleSoft and or termination of employment. Gupta hereby waives all rights
or benefits under all state or federal laws or regulations that might otherwise
be applicable to this release including, without limitation, Section 1542 of the
California Civil Code, which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected the settlement by the debtor.

8. Acknowledgement of Waiver of Claims Under ADEA. By this Agreement, Gupta has
been advised to consult an attorney prior to signing this waiver of his rights,
including those, if any, under the Age Discrimination in Employment Act (“ADEA”)
and the Older

Page 2 of 4



--------------------------------------------------------------------------------



 



Workers Benefit Protection Act. Gupta understands that he has twenty-one (21)
calendar days in which to consider whether to sign this waiver, although he is
not required to wait twenty-one (21) calendar days before signing. Gupta further
understands that he may revoke his approval of this Agreement within seven
(7) calendar days after signing it

9. Confidential Information. Gupta shall continue to maintain the
confidentiality of all Trade Secrets of PeopleSoft and shall continue to comply
with the terms and conditions of all confidentiality agreements previously
executed by Gupta.

10. Successors, Assigns, Merger. This Agreement shall be binding upon and shall
inure to the benefit of PeopleSoft and its successors and assigns. This
Agreement shall be binding upon Gupta and shall inure to his benefit and to the
benefit of his heirs, executors, administrators and legal representatives, but
shall not be assignable by Gupta.

11. Entire Agreement. This Agreement constitutes the entire agreement between
PeopleSoft and Gupta relating to the matters provided for herein. This Agreement
supersedes and replaces any prior verbal or written agreements or
representations between the parties regarding the matters addressed herein. This
Agreement may be amended or altered only in a writing signed by PeopleSoft and
by Gupta.

12. Applicable Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of California without regard to conflicts
of law principles.

13. No Admission. It is understood and agreed that the above consideration will
be provided without any admission of liability or wrongdoing on the part of
Gupta and/or PeopleSoft.

14. Payment of Salary. Gupta acknowledges and represents that PeopleSoft has
paid all salary, wages, bonuses, commissions and all other benefits due to his
as of the date he executes this Agreement, except for the payments pursuant to
this Agreement.

15. Representations. Gupta represents that he has no lawsuits, claims or actions
pending in his name, or on behalf of any other person or entity, against
PeopleSoft or any of its employees or consultants. Gupta also represents that he
does not intend to bring any claims on his own behalf or on behalf of any other
person or entity against PeopleSoft or any of its employees or consultants.

16. Confidentiality. Gupta agrees to maintain the confidentiality of the
existence of this Agreement, the contents and the terms of this Agreement, and
the consideration for this Agreement (hereinafter collectively referred to as
“Settlement Information”). Gupta agrees to take every reasonable precaution to
prevent disclosure of any Settlement Information and agree that they will not
initiate any publicity, directly or indirectly, concerning any Settlement
Information. Gupta agrees to take every precaution to disclose Settlement
Information only to his attorneys, accountants, his immediate family members or
others as required by law. The parties agree that the damage to either party
caused by a breach of this paragraph would be difficult to ascertain with
certainty.

17. Fees. In any action to enforce the terms of this Agreement, the prevailing
party shall be entitled to recover as damages its reasonable attorneys’ fees and
costs.

Page 3 of 4



--------------------------------------------------------------------------------



 



18. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and carefully read and understands the scope and
effect of this Agreement. Neither party has relied upon any representation or
statement made by the other party hereto which is not specifically set forth in
this Agreement.

19. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties
hereto, with the full intent of releasing all claims.

20. Counterparts. This Agreement may be executed by the parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

21. Stay of Time. In the event either party violates the provisions of this
Agreement, the running of the time period of such provisions so violated shall
be suspended automatically and retroactively upon the date of such violation (as
subsequently determined by an arbitrator or court of competent jurisdiction) and
shall resume on the date such violation permanently ceases.

The original signed copy of this Agreement must be returned to PeopleSoft at the
following address:

PeopleSoft, Inc.
Attn: Darnelle Aynesworth, Director, Employee Relations
4500 PeopleSoft Parkway, PO Box 9020
Pleasanton, CA 94588

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date set forth below.

Effective Date: October 12, 2004

              PEOPLESOFT, INC.   EMPLOYEE
 
           
By:
  /s/ Darnelle Aynesworth   /s/ Ram Gupta      

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 
 
  Director, Employee Relations   Ram Gupta
 
           

      Date Executed   October 12, 2004

         

--------------------------------------------------------------------------------

 
By:
  /s/ Monika Fahlbusch            

--------------------------------------------------------------------------------

     
 
  Vice President, Human Resources    

Page 4 of 4